Case 2:20-cv-02111-BAB Document 20                           Filed 08/17/21 Page 1 of 5 PageID #: 735



                               IN UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     FORT SMITH DIVISION

TIMOTHY D. HARRELL                                                                                 PLAINTIFF

vs.                                        Civil No. 2:20-cv-02111

KILOLO KIJAKAZI,                                                                                 DEFENDANT
Acting Commissioner, Social Security Administration

                                       MEMORANDUM OPINION

        Plaintiff, Timothy D. Harrell, brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying his applications for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”) under Title II

and XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings.              ECF No. 4.       Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed an application for DIB and SSI. (Tr. 10) 1. In his applications,

Plaintiff alleged being disabled due to nerve damage in his wrists and legs, failed nasal

reconstructive surgery, and depression. (Tr. 192). Plaintiff alleged an onset date of October 15,

2012. Id. Plaintiff’s applications were denied initially and again upon reconsideration. (Tr. 10)




1 References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 13, These references are
to the page number of the transcript itself not the ECF page number.
                                                         1
Case 2:20-cv-02111-BAB Document 20                  Filed 08/17/21 Page 2 of 5 PageID #: 736



       Plaintiff requested an administrative hearing on his denied applications, and this hearing

request was granted. (Tr. 113-164). This hearing was held on August 1, 2019. (Tr. 26-42). At

this hearing, Plaintiff was present, and represented by counsel David Harp. Id. Plaintiff and

Vocational Expert (“VE”), Montie Lumpkin testified at the hearing. Id.

       Following the administrative hearing, on October 2, 2019, the ALJ entered an unfavorable

decision. (Tr. 10-21). In this decision, the ALJ found Plaintiff met the insured status of the Act

through December 31, 2017. (Tr. 12, Finding 1). The ALJ also found Plaintiff had not engaged

in substantial gainful activity (“SGA”) since October 15, 2012. (Tr. 12, Finding 2).

       The ALJ then determined Plaintiff had the severe impairment of neuropathy. (Tr. 12,

Finding 3).   Despite being severe, the ALJ determined those impairments did not meet or

medically equal the requirements of any of the Listings of Impairments in 20 CFR Part 404,

Subpart P, Appendix 1 (“Listings”). (Tr. 14, Finding 4).

       The ALJ considered Plaintiff’s subjective complaints and determined his RFC. (Tr. 15-

20). The ALJ evaluated Plaintiff’s subjective complaints and found his claimed limitations were

not entirely consistent with the medical evidence and other evidence in the record. Id. The ALJ

also determined Plaintiff retained the RFC to perform the full range of light work. Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 20, Finding 6).

The ALJ determined Plaintiff was capable of performing his PRW as a composite job of Company

President, Small Business Owner, and Operations Manager. Id. Based upon this finding, the

ALJ determined Plaintiff had not been disabled at any time from October 15, 2012, through the

date of the decision. (Tr. 20, Finding 7).

       On July 6, 2020, Plaintiff filed the present appeal. ECF No. 1. Both Parties have filed

appeal briefs. ECF Nos. 18, 19. This case is now ready for decision.

                                                2
Case 2:20-cv-02111-BAB Document 20                    Filed 08/17/21 Page 3 of 5 PageID #: 737



2.     Applicable Law:

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).



                                                  3
Case 2:20-cv-02111-BAB Document 20                    Filed 08/17/21 Page 4 of 5 PageID #: 738



3.     Discussion:

       Plaintiff brings the present appeal claiming the ALJ erred in determining Plaintiff’s RFC

and in the Step 4 determination. ECF No. 18, Pgs. 9-12. In response, Defendant argues the ALJ

did not err in any of her findings. ECF No. 19.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010) (district court summarily affirmed the ALJ).



                                                  4
Case 2:20-cv-02111-BAB Document 20                 Filed 08/17/21 Page 5 of 5 PageID #: 739




4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is supported by substantial evidence, and should be affirmed. A judgment

incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and

58.

       ENTERED this 17th day of August 2021.


                                                     Barry A. Bryant
                                                   /s/
                                                   HON. BARRY A. BRYANT
                                                   U.S. MAGISTRATE JUDGE




                                               5
